Title: VI. Observations by Rayneval on Jefferson’s Letter to Montmorin, 20 June 1788
From: Rayneval
To: 


Cet article ne donne qu’une légère portion des immunités du droit des gens: il n’exemte les consuls que des choses personnelles, les quelles, s’il y etoit assujetti, l’assimileroient aux nationaux. Le Consul demeure personne privée; il est obligé de reconnoitre la jurisdiction locale. Les seules prerogatives dont il doit jouir sont enoncées dans le 2d. ¶ de l’article 4. Tous les étrangers non domiciliés en jouissent en france; les consuls en jouissent également: ils ne payent pas même la capitation, quoîqu’elle soit payée meme par l’heritier présomptif du Trône. Pour sauver le scrupule que l’on a en Amérique et pour determiner d’une manière précise les prerogatives attachées aux fonctions consulaires, on n’a qu’a commencer le ¶ 2d. du 4. article par le mot ainsi.
La supression de l’article auroit des inconvénients, parce que l’etat des Consuls demeureroit incertain; ils seroient exposés à des demandes arbitraires et vexatoires, et l’on seroit de part et d’autre fatigué de plaintes éternelles de leur part. On finit cette observation en rapellant que l’article 4 dont on propose aujourd’hui la supression, se trouve dans le contre-projet arreté par le Congrés le 25 Janv. 1782. Il est le 5e.
L’article V. contre lequel M. Jefferson reclame est le VII du  contre-projet du congres. Comment arrive-t-il que cette stipulation a été admise en 1782 et qu’on la rejette en 1788. En france comme en Amerique les personnes les plus qualifiées sont obligés de se presenter à la justice lorsqu’elles y sont appelées; cependant les consuls amèricains n’y sont pas obligés; ce sera une exception à notre droit public, et elle ne portera aucune atteinte a l’autorité souveraine, puisqu’elle sera conventionnelle. La disposition dont il s’agit a lieu entre la france et Espagne.
